Campbell, J.,
(dissenting). There are several defects in the proceedings to establish the liens set up in this case, but as one is essentially complete it is hardly necessary to discuss the rest, which would in my judgment be answers to the defense, if considered.
The facts found show that until a considerable time after the judgments Lyman T. Kinney was owner of the logs in question in fact and in law, and had not been paid for them. The title of plaintiff was not acquired from him until 15 days after the judgments. TTp to that time, plaintiff could not have disregarded his ownership. Assuming, which is not clear, that the plaintiff was notified of the proceedings, plaintiff was not then the owner, and had a right to assume that if Mr. Kinney, who was the only legal owner, was served, he could defend his title. If his title was not bound by the judgments, they were void; and the fact that others were served can*123not make good a judgment in rem, to which the legal owner was a stranger.
I think the judgment of the circuit court is erroneous, and should be reversed.
Sherwood, C. J., and Champlin, J., did not sit.